Citation Nr: 0709283	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to August 
1946.  The veteran died in May 2003.  The appellant is 
claiming benefits as the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 denial by the Department of 
Veterans Affairs (VA) Regional Office (RO).

After the claim was certified on appeal, the appellant 
submitted a second copy of her Income Verification Report 
(IVR) in January 2007, which was already of record in 
February 2005.  The later copy of the IVR is identical to the 
February 2005 form, with the exception that the appellant 
indicated that the Social Security payments for both herself 
and her child had increased.  In addition, the appellant 
indicated that she has other income, while the previous copy 
of her IVR showed no income from wages.  Because this shows 
an increase in the appellant's income, and because the 
appellant's claim was denied below because her income was too 
high, the Board finds that this evidence is not pertinent to 
the claim on appeal.  Since it will only show that the 
appellant's income even further exceeds the maximum allowable 
income for death pension, a remand in order for the RO to 
readjudicate the present matter on appeal is not required.


FINDINGS OF FACT

1.  The veteran died in May 2003.

2.  The appellant filed a claim of entitlement to non-
service-connected death pension benefits in July 2003.

3.  In 2003, 2004, 2005, and 2006, the appellant's reported 
countable income consisted of monthly income from Social 
Security Administration (SSA) benefits for both herself and 
her son.

4.  The appellant claimed $28 per month in October 2004 in 
unreimbursed medical expenses.

5.  The appellant's annualized countable income for 2003, 
2004, 2005, and 2006 exceeded the maximum annual income for 
death pension benefits for a surviving spouse with one 
dependent.


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West Supp. 
2006); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

In the present case, the Board believes the applicable facts 
and law do not warrant further notice and/or development 
pursuant to the VCAA.  As will be shown in the discussion 
below, the appellant's lack of eligibility for VA death 
pension benefits is clear based on the facts regarding her 
income, so there can be no prejudice in not engaging in 
further VCAA notice or action.  See, e.g., Valaio v. 
Principi, 17 Vet. App. 229, 231-32 (2003), holding that any 
error in applying the VCAA is nonprejudicial where the facts 
are not in dispute and the facts averred could not 
conceivably lead to a different result.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002), to the effect that 
the VCAA is not applicable to a claim in which the law, and 
not the evidence, is dispositive of the claim.  Therefore, 
the Board may proceed with the appellant's claim at this time 
without further discussion of the duty to notify and assist.

II.  Facts and Analysis

The record includes a certificate of death, showing the 
veteran died in May 2003.

In July 2003, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse" (VA Form 21-534).  
The claim indicated that the appellant's countable income 
from Social Security was $357 per month, and that her son was 
also receiving payment in the amount of $357 per month from 
SSA.  In August 2003, the RO notified the appellant that her 
claim for VA pension benefits was denied because her 
countable family income exceeded the maximum annual pension 
rate.

In October 2004, the appellant submitted a financial status 
report (VA Form 5655).  She indicated that both she and her 
son received $364 per month in SSA benefits.  She also 
received $138 per month in child support.  She calculated 
that her total monthly income was $866 per month.  In 
expenses, the appellant stated her rent cost $150, food cost 
$200, and utilities cost $300.  She stated that her 
medications cost $38 per month, and that she had monthly 
payments on installment contracts and other debts of $441.18 
per month.

In February 2005, the appellant again submitted a financial 
status report, indicating that she had income of $374 per 
month from SSA.  She stated that her rent was $300, her food 
was $200, her utilities were $160, and her water bill was $28 
per month.  Her total monthly expenses were $688.  At that 
time, the appellant also submitted an application for 
exclusion of children's income (VA Form 21-0571).  She stated 
that her son received $374 per month in SSA, and asserted 
that, even though that income was available to her, it was 
not sufficient to cover her child's needs.  She noted his 
date of birth as being January [redacted], 1996.  As added expenses, 
she noted $25 per month in public transportation and $10 per 
month for clothing.  Also in February 2005, the appellant 
submitted an IVR showing she and her son both received $374 
in SSA per month.

In June 2005, the RO denied the appellant's claim for death 
pension benefits.  The RO denied her application to exclude 
her child's benefits from countable family income.  The RO 
also determined that her countable family income exceeded her 
claimed family expenses.  Therefore, a hardship did not 
exist, and no hardship deduction was permitted.

As noted in the Introduction, above, in January 2007 the 
appellant submitted a duplicate VA Form 21-0571.  The only 
difference from the form submitted in February 2005 was that 
the SSA income for both the appellant and her son was 
increased to $402 per month.  A January 2007 IVR shows the 
SSA payments of $402 per month and additional income of the 
appellant of $1,544.91 for the year 2006.  She indicated that 
housing cost $150 per month, food cost $200 per month, 
clothing cost $25 per month, utilities cost $400 per month, 
and education cost $50 per month.  On a separate form, 
submitted at the same time, she indicated that rent cost 
$300, food cost $200, utilities cost $160, public 
transportation cost $25, clothing cost $10, and water cost 
$28.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  See 38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of that income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii).  Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, with one dependent child, was $8,507.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective 
December 1, 2003, the MAPR for an otherwise eligible 
claimant, with one dependent child, was $8,685.  Id.  
Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, with one dependent child, was $8,921.  Id.  
Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, with one dependent child, was $9,287.  Id.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

The Board notes here that the appellant filed claims in 
February 2005 and January 2007 for exclusion of the income of 
her son.  While work income of a child may be excluded from 
the family income in certain circumstances, see 38 C.F.R. 
§ 3.272(j) (2006), income from Social Security is not income 
which may be excluded.  In cases of hardship, a child's 
available income may be excluded.  38 C.F.R. § 3.272(m).  
Hardship exists when annual expenses necessary for reasonable 
family maintenance exceeds the sum of countable annual income 
plus VA pension entitlement.  38 C.F.R. § 3.23(d)(6).  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by-
case basis, which are necessary to support a reasonable 
quality of life.  Id.

On her October 2004 VA Form 5655, the appellant reported 
$10,392 in annual income.  She reported monthly expenses of 
$650 for rent, food, and utilities.  However, she also 
reported $441.18 per month in other debts.  On the reverse 
side of the form, the appellant detailed that this amount 
resulted from owed amounts for cable, water, electric, gas, 
"SBC," and "Aarons Rental".  However, much of what the 
appellant considers as debt is included in the $300 per month 
she estimated for her utilities.  Therefore, the Board finds 
that the appellant reported these expenses twice.  Giving the 
benefit of the doubt to the appellant, the Board will include 
the $441.18 amount in her expenses calculation, and not the 
$300 she reported for utilities.  This results in annual 
expenses of $9,950.16, which do not exceed her annual 
reported income of $10,392.  Therefore, hardship does not 
exist as this time, such that her child's Social Security 
income should be excluded.

In January 2007, the appellant reported an annual income of 
$11,192.91.  She submitted conflicting reports of her 
expenses.  Calculating the appellant's expenses necessary for 
reasonable family maintenance (including rent, food, 
clothing, and utilities), the Board finds that her annual 
expenses are $11,100, which does not exceed her annual 
income.  Therefore, hardship does not exist at this time, 
such that her child's Social Security income should be 
excluded.

When she first reported her income in July 2003, the 
appellant indicated that she and her son each received $357 
from SSA each month.  This results in an annual income of 
$8568 per year, which exceeds the MAPR effective on December 
1, 2002, which was $8507.  Therefore, entitlement to improved 
death pension for the applicable annualization period is not 
established.

In October 2004, the appellant indicated that both she and 
her son received $364 per month in Social Security income.  
She also received $138 per month in child support.  The 
appellant also stated on her October 2004 VA Form 5655 that 
her medications cost $38 per month.  This means they cost her 
$456 in one year.  The maximum annual pension rate for that 
time period was $8,685.  Since this exceeds five percent of 
the MAPR for that time period, the Board will consider this 
excluded income.  However, reducing the appellant's annual 
income of $10,392 by $456 results in an income of $9,936, 
which still exceeds the MAPR effective on December 1, 2003, 
which is $8,685.  Therefore, entitlement to improved death 
pension is not established.

In February 2005, the appellant reported that she and her son 
each received $374 per month in Social Security income.  No 
other income was reported.  This results in an annual income 
of $8,976, which exceeds the MAPR effective on December 1, 
2004, which is $8,921.

As noted above, the appellant submitted additional financial 
information in January 2007.  However, this information only 
showed that the appellant and her son continued to receive 
Social Security income, a fact already established by 
previous evidence.  In addition, the appellant reported 
additional wages of $1,544.91.  Therefore, even though the 
Board does not need to evaluate this evidence, we would find 
that the appellant's income was $11,192.91, which certainly 
exceeds the MAPR effective on December 1, 2005, which is 
$9,287.

It is the obligation of the Board is to determine the claim 
of this appellant with the facts of this case under the 
regulations and laws that govern entitlement for applicable 
VA benefits.  While the Board can certainly empathize with 
any financial difficulty the veteran's surviving spouse may 
experience, because the appellant's income exceeded the 
specified limit, she is not entitled to VA death pension 
benefits at this time.

In summary, the evidence of record shows that the appellant's 
income for 2003 through 2006 exceeded the statutory limits 
for entitlement to death pension benefits even after reducing 
her income by unreimbursed expenses.

We recognize the veteran's honorable service, and sympathize 
with the appellant and her son at having lost their husband 
and father, but the Board is nonetheless bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).  In this case, the pertinent laws and regulations 
specifically prohibit the payment of VA death pension 
benefits to surviving spouses whose income exceeds certain 
levels, as does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income has exceeded the 
established limits for the time periods in issue, she is not 
legally entitled to death pension benefits, regardless of the 
veteran's honorable wartime service.  Thus, the appellant's 
claim of entitlement to death pension benefits must be 
denied.


ORDER

Entitlement to a non-service-connected death pension benefits 
is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


